DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/125,276.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is 

In the instant case, Claims 1-8 are directed toward a system (machine), Claims 9-16 are directed toward a method (process) and Claims 17-20 are directed to a medium (manufacture). Thus, each of these claims falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1. Independent Claim 1 recites as follows: 

Claim 1. A system for managing expiration dates, comprising: a radio frequency identification (RFID) reader configured to acquire identification data from a RFID tag associated with a product, wherein the identification data corresponds to information regarding the product; a server configured to receive the data from the RFID reader, wherein the server stores the received identification data with additional information regarding the product in a data repository; an analyzation engine configured to analyze the stored data and previously collected or stored data; and a notification engine configured to generate a status indicator based on the analyzation of the stored data and the previously collected or stored data.



Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. (4) at 55. Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity 

Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. Applicant also recites an RFID tag and reader, a server, data repository and an analyzation engine and a notification engine. The RFID tag and reader are described in Applicant’s specification at [0024-0025] as general purpose RFID tags and readers. The server and data repository are described in Applicant’s specification at [0054] as a general purpose computer. Applicant does not teach either an analyzation engine nor a notification engine in his specification but describes in [0039] analysis functionality as software and in [0041] notification functionality as software.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility. See id. Therefore, there is no integration of the abstract idea into a practical application. 

If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, an abstract commercial interaction 

As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception. See MPEP § 2106.05(f). Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of determining the (expiration) status of a product, which has been performed by looking at the items and writing down the status in a list without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any type of product.

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Dependent Claims 2-3, 10-11 and 18-19 further limit the data stored, dependent Claims 4-6, 12-14 and 20 also disclose a machine learning tool which is described in Applicant’s specification at [0039] as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0142467 to Kevin Willian MacDonald et. al. (MacDonald).

Regarding Claims 1, 9 and 17:
MacDonald teaches management of pharmacy inventory including expiration of components using RFID tags. MacDonald teaches: A system for managing expiration dates, comprising: a radio frequency identification (RFID) reader configured to acquire identification data from a RFID tag associated with a product, wherein the identification data corresponds to information regarding the product; ([0029] “product identifiers … can be associated with the RFID tags in a computer database to allow subsequent identification and processing by RFID technology”).

a server configured to receive the data from the RFID reader, wherein the server stores the received identification data with additional information regarding the product in a data repository; ([0094] “The server typically stores kit-related information such as … information regarding individual kits and items” and [0029] “The scanned bar codes typically provide item information such as product identifiers … and expiration dates. This information can be associated with the RFID tags in a computer database to allow subsequent identification and processing by RFID technology”).

an analyzation engine configured to analyze the stored data and previously collected or stored data; and ([0033] “After the kit and item information are determined by the kit management system, they are analyzed automatically with reference to one or more templates. For instance, a kit template may be located based on the kit type, and then the identified items may be compared with the kit template to determine whether any items are missing or require replacement based on use or expiration. Additionally, the information processing system may analyze item information to determine whether any items are expired or will soon expire”).

a notification engine configured to generate a status indicator based on the analyzation of the stored data and the previously collected or stored data. ([0036] “kit deficiencies can be reported to a pharmacist automatically… an automatically generated charge sheet showing kit contents and expirations”).

Regarding Claims 2, 10 and 18:
MacDonald teaches all of the elements of Claims 1, 9 and 17. MacDonald also teaches: The system of claim 1, wherein the additional information includes an expiration date of the product associated with the RFID tag. ([0029] “The scanned bar codes typically provide item information such as product identifiers … and expiration dates. This information can be associated with the RFID tags in a computer database to allow subsequent identification and processing by RFID technology”).

Regarding Claims 3, 11 and 19:
MacDonald teaches all of the elements of Claims 1, 2, 9, 10, 17 and 18. MacDonald also teaches: The system of claim 2, wherein the previously collected or stored data includes usage data with respect to a plurality of products. ([0038] “stored kit information can be analyzed to identify patterns of item consumption. … consumption logs, usage logs” and [0046] “virtual history for each kit”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0142467 to Kevin Willian MacDonald et. al. (MacDonald) in view of U.S. Patent Publication 2020/0320470 to Angela Whitney et. al. (Whitney).

Regarding Claims 4, 12 and 20:
MacDonald teaches all of the elements of Claims 1-3, 9-11 and 17-19. While MacDonald teaches ([0038] “stored kit information can be analyzed to identify patterns of item consumption. Moreover, the stored information can be inspected to determine the location of kits containing expired items. These and other forms of monitoring and/or reporting can be performed either The system of claim 3, wherein the analyzation engine is configured to apply a machine learning algorithm to the stored data and the previously stored data. Also in the pharmaceutical inventory arts, Whitney teaches a pharmaceutical inventory management system that uses AI to predict medicine usage. Whitney teaches: ([0071] “The data used to train the neural network may include drug pricing trends, purchasing and usage trends”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to replace “the pharmacy manager’s informed decisions”, as taught by MacDonald, with a machine learning algorithm that could be trained with usage information, as taught by Whitney, to predictably improve the accuracy and speed of the replacement purchase process.

Regarding Claims 5 and 13:
MacDonald teaches all of the elements of Claims 1-3, 9-11 and 17-19. MacDonald in view of Whitney teaches all of the elements of Claims 4, 12 and 20. MacDonald does not specifically teach: The system of claim 4, wherein the analyzation engine is configured to apply the machine learning algorithm to calculate a likelihood that the product will be used prior to expiration of the product. Whitney, in the same field of art, teaches: ([0082] “pharmaceutical procurement server 104 can analyze some or all of the following information and present assessments to determine ideal ordering quantities, based on: historic purchasing, historic usage, 

Regarding Claims 6 and 14:
MacDonald teaches all of the elements of Claims 1-3, 9-11 and 17-19. MacDonald in view of Whitney teaches all of the elements of Claims 4-5, 12-13 and 20. MacDonald does not specifically teach: The system of claim 5, wherein based on the machine learning algorithm, the analyzation engine transmits a signal to the notification engine triggering the status indicator when the product associated with the RFID tag has a threshold likelihood of being used prior to expiration of the product. Whitney, in the same field of art, teaches: ([0103] “In an embodiment, the reporting and predictive analytics 202 component performs inventory analysis. This includes providing users with the ability to view current inventory value, quantity, minimum, maximum, last cycle count, and earliest expiration for a specific drug product across devices, across the health system, or within a specific device. This allows a health system to capture expiring drug products and facilitate their distribution internally prior to the expiration date”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a machine learning algorithm, as taught by Whitney, could be used in the pharmacy inventory system, as taught by MacDonald, due to applying a known technique to a known system ready for improvement with predictably increased efficiency and accuracy.

Regarding Claims 7, 8, 15 and 16:
MacDonald teaches all of the elements of Claims 1-3, 9-11 and 17-19. MacDonald in view of Whitney teaches all of the elements of Claims 4-6, 12-14 and 20. While MacDonald teaches ([0051] “transmit kit notifications to remote users via push email or SMS text messaging, or subscription based data feeds. Such notifications could be used, for instance, to alert users that an updated kit is available, that a kit should be returned to the pharmacy, that a checked-out kit requires updates due to item expiration”),  MacDonald does not specifically teach: The system of claim 6, wherein the status indicator signals a user with respect to a potential action to be performed.  The system of claim 7, wherein the action comprises at least one of: (i) moving the product associated with the RFID tag to different location, (ii) returning the product associated with the RFID tag to an associated manufacturer, and (iii) prioritizing utilization of the product associated with the RFID tag prior to expiration. Whitney in the same field of art teaches: [(0114] “diverting purchases to an internal supplier for medications approaching their expiration date…an alert indicating the medications will expire soon”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a machine learning algorithm, as taught by Whitney, could be used in the pharmacy inventory system, as taught by MacDonald, due to applying a known technique to a known system ready for improvement with predictably increased efficiency and accuracy.

Relevant Prior Art Not Relied Upon



U.S. Patent Publication 2018/0165483 to Omer et. al. teaches an RFID system that tracks product expiration dates and notifies a user prior to expiration and suggests actions that can be taken. (see especially [0051].
U.S. Patent Publication 2020/0134543 to Pizzi teaches a system that uses RFID tags and tracks expiration and uses a machine learning model to predict when inventory is likely to run low. (see especially [0081, 0082 and 0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627